Citation Nr: 0204151	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  01-08 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for sarcoidosis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel





INTRODUCTION

The appellant served on active duty from September 1985 to 
September 1988.  The appellant has also reported unverified 
active service during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the disability rating 
for the appellant's service-connected sarcoidosis from a 
noncompensable rating to a 30 percent disability, effective 
from June 17, 1999.  This case also comes before the Board on 
appeal from an April 2001 rating decision, which denied the 
appellant's claim of entitlement to a total rating for 
compensation purposes based on individual unemployability.

The issue of entitlement to an effective date earlier than 
June 17, 1999, for a 30 percent disability rating for 
sarcoidosis, will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's respiratory disability is manifested by 
persistent symptoms treated with chronic low dose 
corticosteroids.

3.  April 2000 pulmonary function tests revealed mild air 
flow limitation, not improved with combination inhaled 
bronchodilators; moderate overinflation; arterial blood gases 
at rest on room air with normal oxygen tension; a ratio of 
forced expiratory volume in one second to forced vital 
capacity (FEV-1/FVC) at 73 percent pre-medication and 75 
percent post-medication; FEV-1 at 82 percent of the predicted 
value pre-medication and 84 percent of predicted value after 
medication; and diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO (SB)) at 80 
percent of the predicted value.

4.  The appellant is service-connected only for his 
sarcoidosis, which is 30 percent disabling.

5.  The appellant does not meet the schedular requirements 
for assignment of a total disability rating based on 
individual unemployability.

6.  The appellant has two years of college education, 
additional medical training through VA, and experience as a 
corpsman and a nurse; he has not worked consistently since 
approximately January 1990.

7.  The evidence does not show that the appellant's service-
connected condition is of such severity as to preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for sarcoidosis are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes 6600, 
6846 (2001).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability have not been met, and 
there is no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 4.16 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant filed his claim for an increased evaluation for 
sarcoidosis on May 1, 1997.

VA medical records indicate that, since approximately 1986, 
the appellant has been treated with albuterol (trade name 
Proventil) for respiratory disorders.

On July 28, 1997, the appellant was treated as a VA 
outpatient for complaints of a skin rash.  Because the 
appellant suspected that the rash was due to the albuterol, 
beclomethasone (trade name Vanceril) was added as an inhaler.  

At a November 1997 VA miscellaneous respiratory diseases 
examination, the appellant reported getting asthma whenever 
he exerted himself.  He had no night sweats, weight loss, 
somnolence, or hemoptysis.  He used two inhalers every four 
hours, and he had very few problems with his asthma.  He had 
no pulmonary hypertension, congestive heart failure, embolism 
or respiratory failure.  There was no evidence of chronic 
pulmonary thrombosis.  He did report episodes two to three 
times per week when he was under stress.  He had been treated 
in the emergency room twice in the past two months.  He was 
treated and discharged on both occasions.  He explained that 
when he used his inhalers four to five times per day, he 
rarely had episodes or trouble.  The examiner did not perform 
pulmonary function tests because they had been done within 
the past ninety days at a VA facility.  The examiner 
diagnosed asthma.

At a January 1999 VA respiratory examination, the appellant 
reported that he had been a naval corpsman from 1985 to 1988.  
He reported that he was unemployed but in the labor pool.  
The appellant's lungs were clear to percussion and 
auscultation.  The examiner noted that the appellant used a 
Combivent inhaler (a combination of Albuterol and ipratropium 
bromide (trade name Atrovent)).  A pulmonary function study 
showed mild airflow limitation that was not improved with a 
combination of inhaler and bronchodilators.  His lung volumes 
were normal.  There was normal transfer factor of carbon 
monoxide tension, and there was a normal acid base balance.  
A September 1998 chest x-ray showed the lung fields were 
clear and normal.  Lung tissue was moderately hyperaerated 
suggesting mild emphysema.  The examiner recommended a 
cardiology consultation.

At a March 1999 VA heart examination, the appellant stated 
that he had bronchial asthma and that he often had wheezing 
attacks.  He stated that he used bronchodilators four times 
per day.  He stated that his hobby was playing golf but that 
he was unable to play more than nine holes of golf at a time 
because he would otherwise experience shortness of breath, 
wheezing, and palpitations, where were usually relieved by 
using bronchodilators.  The examiner noted that there were no 
substantial physical limitations on the usual daily activity 
as long as the appellant used his bronchodilator inhaler 
every four hours.  The appellant played nine holes of golf 
weekly and walked one to two miles per day on usual pace.  
The examiner stated that there were manifestations of the 
syndromes of bronchial asthma for which the appellant was 
using bronchodilator inhaler.  The examiner also diagnosed 
mitral valve prolapse with mild mitral regurgitation, mitral 
valve prolapse syndrome.

At a June 17, 1999 VA respiratory examination, the examiner 
noted that the appellant's complete chart since 1988 had been 
reviewed.  The examiner noted that in 1988 there had been a 
histological diagnosis of noncaseating granuloma, consistent 
with sarcoidosis.  The appellant's symptoms included dyspnea 
on severe exertion.  The only treatment the appellant had 
received was inhaled Albuterol and Vanceril.  The examiner 
noted that, more recently, the appellant had been taking 
Combivent, which was a combination of Albuterol and Atrovent, 
which controlled his symptoms well.  He felt that, without 
the medication, he had shortness of breath.  The examiner 
diagnosed pulmonary sarcoidosis, which appeared to have 
resolved radiographically, and mild airflow obstruction.  
Regarding the mild airflow obstruction, the examiner noted 
that the condition did not appear to reverse with 
bronchodilators but that the appellant had reported 
improvement with bronchodilators by the inhaled route.  The 
examiner opined that the obstruction could be based on the 
appellant's mild smoking history but added that sarcoidosis 
could cause an obstructive pattern and the appellant's 
airflow obstruction may be caused by that.  The examiner 
reiterated that the airflow obstruction was mild overall.

A June 17, 1999 VA outpatient treatment medical record 
indicates that the appellant was treated with albuterol 
Vanceril inhalation aerosol and Combivent inhalation aerosol.

April 2000 pulmonary function tests revealed mild air flow 
limitation, not improved with combination inhaled 
bronchodilators.  There was moderate overinflation.  Arterial 
blood gases at rest on room air revealed normal oxygen 
tension.  The ratio of forced expiratory volume in one second 
to forced vital capacity (FEV-1/FVC) was 73 percent pre-
medication and 75 percent post-medication.  The appellant's 
FEV-1 was 82 percent of the predicted value pre-medication 
and 84 percent of predicted value after medication.  The 
appellant's diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO (SB)) was 80 
percent of the predicted value.

In August 2000 the appellant submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  He reported recent employment with a 
temporary service and a company called Staff Builder Home 
Care.  He stated that in July 2000 he had applied to work in 
a hospital.  He reported that he had had completed two years 
of college and had had additional medical training through 
Northport VA.  He also reported employment with the naval 
reserves.

At a December 2000 VA respiratory examination, the examiner 
noted that the appellant was seen approximately twice per 
year at a VA medical center.  The examiner noted the 
appellant's history of sarcoidosis.  The appellant currently 
had minimal respiratory distress.  He did have and 
intermittent cough with minimal expiration, but no 
hemoptysis.  He had intermittent wheezing at times but no 
chest pain or precordial pressure.  There was no paroxysmal 
nocturnal dyspnea, but the appellant did use two or three 
pillows in order to sleep comfortably.  The appellant used a 
Vanceril inhaler every two to three hours as necessary.  He 
also used a Combivent inhaler every four hours.  The 
appellant was unemployed for two years.  He had worked as a 
nurse.  He did very little exercising.  The appellant's 
respiratory rate was normal.  Breath sounds were somewhat 
diminished, but there were no gross rales, rhonchi, wheezes, 
or evidences of effusion.  The examiner diagnosed sarcoidosis 
by history and mitral valve prolapse.

A December 2000 chest x-ray showed changes consistent with 
mild sarcoidosis.  Left ventricular prominence was noted.

A January 17, 2001 statement by a VA physician indicates that 
she had treated the appellant for five years for pulmonary 
sarcoidosis.  She stated that the condition was very severe 
and controlled by "steroid (AREOBID) [sic] & (COMBIVENT) 
breathing inhaler every two hours."  The physician added 
that, "Everyday activities were conditioned that the 
appellant's pace's [sic] himself, so that he will not have a 
breathing attack."  The statement concluded, "This 
Physician's statement indicates that it would be medically 
inadvisable for [the appellant] to attempt working, he is 
unemployable due to his Pulmonary Sarcoidosis condition.  
These are all the points that needs [sic] to be covered."

A February 2001 computer tomography scan on the appellant's 
chest was essentially normal with no signs of lung 
infiltrates and no signs of nodular lesion.  There were no 
signs of significant fibrotic changes.  Mediastinal 
structures were within normal limits with prominence of 
pulmonary arteries.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5100 et seq. (West Supp. 2001); 66 Fed. 
Reg. 45620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a)).  The appellant 
was notified of the symptomatology necessary to obtain a TDIU 
and an increased disability rating, and the RO arranged for 
VA examinations of the appellant.  No further assistance is 
necessary to substantiate the appellant's claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001); see also Green v. Derwinski, 1 Vet. App. 
121 (1991) (holding that the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991) (holding that, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted).  
Although there is a question about the authenticity of some 
of the medical records submitted by the appellant, assuming 
the authenticity of these records does not alter the outcome 
of this case.  Because the outcome is unaffected, development 
of this case to establish the authenticity of these records 
or consider other action, see 38 U.S.C.A. § 6103(a) (1991); 
38 C.F.R. § 3.901 (2001) (outlining the penalties for fraud), 
is not necessary.

Having determined that the duty to assist has been fulfilled, 
the Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).


1.  Increased disability evaluation for sarcoidosis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001) (Schedule).  Separate 
diagnostic codes identify the various disabilities.

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2001); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (2001).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 
C.F.R. §§ 3.102, 4.3 (2001).

Sarcoidosis is rated under Diagnostic Code 6846.  A 100 
percent evaluation requires cor pulmonale, or; cardiac 
involvement with congestive heart failure, or; progressive 
pulmonary disease with fever, night sweats and weight loss 
despite treatment.  A 60 percent evaluation is for pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control.  A 30 percent evaluation 
requires pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids.  A noncompensable rating is assigned for 
chronic hilar adenopathy or stable lung infiltrates without 
symptoms or physiologic impairment.  In addition, the active 
disease or residuals can be rated as chronic bronchitis under 
Diagnostic Code 6600 and any extra-pulmonary involvement 
under the specific body system involved.  38 C.F.R. § 4.97, 
Diagnostic Code 6846 (2001).

Under Diagnostic Code 6600, a 10 percent evaluation requires 
an FEV-1 of 71- to 80-percent predicted; or FEV-1/FVC of 71 
to 80 percent; or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) 66- to 80- 
percent predicted.  A 30 percent evaluation is assigned for 
an FEV-1 of 56- to 70-percent predicted; or FEV- 1/FVC of 56 
to 70 percent; or DLCO (SB) 56- to 65- percent predicted.

Pulmonary function tests done in April 2000 showed an FEV-1 
of 84 percent predicted, an FEV-1/FVC of 75 percent, and a 
DLCO (SB) of 80 percent of predicted value.  Thus, the 
appellant would not be entitled to more than a 10 percent 
rating under Diagnostic Code 6600.  The evidence also shows 
that the appellant's respiratory disability is manifested by 
persistent symptoms treated with chronic low dose 
corticosteroids.  Under Diagnostic Code 6846, this warrants a 
30 percent disability rating.  There is no evidence that the 
appellant takes systemic high dose corticosteroids as 
required for a 60 percent disability rating.  Accordingly, 
the preponderance of the evidence is against the appellant's 
claim of entitlement to an increased disability rating for 
his sarcoidosis.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2001).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2001).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to respiratory disabilities; 
however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The appellant has not required any periods of 
hospitalization for his service-connected sarcoidosis.  

It is undisputed that the appellant's service-connected 
disability has an adverse effect on his employment, but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2001).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) (1) is not warranted.


2.  Total rating based on individual unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340, 4.16(a) (2001).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2001).  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither [the] appellant's non-service-
connected disabilities nor his advancing 
age may be considered.  See 38 C.F.R. 
§ 3.341(a) (1992); Hersey v. Derwinski, 
2 Vet. App. 91, 94 (1992).  The Board's 
task was to determine whether there are 
circumstances in this case apart from the 
non-service-connected conditions and 
advancing age which would justify a total 
disability rating based on 
unemployability.  In other words, the BVA 
must determine if there are 
circumstances, apart from non-service-
connected disabilities, that place this 
veteran in a different position than 
other veterans with [the same] combined 
disability rating.  See 38 C.F.R. 
§ 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The appellant has two years of college education, additional 
medical training through VA, and experience as a corpsman and 
a nurse.  He has not worked consistently since approximately 
January 1990.  He is service-connected only for his 
sarcoidosis, which is rated at less than 60 percent 
disabling.  Therefore, the appellant does not meet the 
schedular criteria for consideration of unemployability under 
38 C.F.R. § 4.16(a).

Nevertheless, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b) (2001).  Rating boards should refer to the Director 
of the Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b) (2001).  The rating board did not refer 
this case for extra-schedular consideration.

Even if the appellant is unable to return to work, as he 
maintains, he is not unemployable due to his service-
connected disability.  Although the January 2001 statement by 
a VA physician states that it is inadvisable for the 
appellant to attempt to work, this opinion is unsupported by 
the objective evidence of record.  The appellant's 
respiratory disability clearly affects his ability to perform 
extensive manual labor; however, the evidence does not 
indicate that he is unable to perform light or medium duty 
work, or some other type of substantially gainful employment.  
He is physically capable of performing sedentary work and he 
has a college background and experience in the 
medical/hospital field.  Although the appellant's service-
connected respiratory disorder limits his occupational 
opportunities, it is not shown to be of such severity as to 
preclude gainful employment.  In Van Hoose, the Court noted: 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 
38 C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, as in Van 
Hoose, there is simply no evidence of unusual or exceptional 
circumstances to warrant referral for extra-schedular 
consideration of a total disability rating based on the 
appellant's service-connected disability.

Even if the appellant is unable to engage in prolonged 
physical activity as a result of his service-connected 
respiratory disability, there is no evidence showing that he 
is unable to be gainfully employed in sedentary positions.  
There remain many possibilities for employment in the private 
or public sectors that do not require excessive movement or 
substantial physical labor.  In this case, the preponderance 
of the evidence is against finding that the appellant's 
service-connected disability makes him unemployable.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned 30 percent disability evaluation, the preponderance 
of the evidence is against the appellant's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disability or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disability, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted. 


ORDER

Entitlement to a disability rating greater than 30 percent 
for service-connected sarcoidosis is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.


REMAND

A remand is required in order to accord due process regarding 
the issue of entitlement to an effective date, earlier than 
June 17, 1999, for a 30 percent disability rating for 
sarcoidosis.

In a June 2000 rating decision, the RO granted an increased 
disability rating for sarcoidosis, from zero to 30 percent, 
effective from January 17, 1999.  In April 2001, the RO 
received the appellant's notice of disagreement regarding the 
issue of entitlement to an effective date, earlier than June 
17, 1999, for a 30 percent disability rating for sarcoidosis.  
No statement of the case (SOC) has been provided on that 
issue and thus the appellant has not had an opportunity to 
perfect an appeal.  In a case in which a claimant has 
expressed timely disagreement in writing with a rating action 
of the RO, an appeal has been initiated, and the RO must 
issue a statement of the case.  The Board must remand that 
issue to the RO for that purpose.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999) (holding that where a notice of 
disagreement is received by VA, the appellate process has 
commenced and the appellant is entitled to a Statement of the 
Case on the issue).

Accordingly, this case is REMANDED for the following:

The appellant and his representative 
should be furnished a statement of the 
case and given the opportunity to respond 
thereto.  The statement of the case 
should address the appellant's claim for 
entitlement to an effective date, earlier 
than June 17, 1999, for a 30 percent 
disability rating for sarcoidosis.  The 
statement of the case should set forth 
all pertinent laws and regulations, and 
should include a discussion of the 
application of those laws and regulations 
to the evidence.  If the claim remains 
denied, the appellant and his 
representative must be notified of the 
time limit within which an adequate 
substantive appeal must be filed and of 
the requirements for an adequate 
substantive appeal in order to perfect an 
appeal of this issue.  If, and only if, a 
timely and adequate substantive appeal is 
received, the claim should then be 
returned to the Board for further review, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 



